Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 5, 2022, November 7, 2022, and November 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.
4.	In response to Applicant's argument above pertaining to “De Laurentis thus fails to show all elements of claim 1, including at least "receiving a sensor signal from a capacitive sensor that is coupled to an article of footwear, wherein the capacitive sensor is configured to sense information over time about a changing position of a foot during a donning event after at least a portion of the foot enters the article and when respective portions of the foot are differently spaced apart from the capacitive sensor" and "using a processor circuit, identifying values of the sensor signal from different times, wherein each of the identified values of the sensor signal from different times indicates a presence of at least a portion of the foot during the donning event”. The Examiner respectfully disagrees. De Laurentis teaches a capacitive sensor that uses a range of values to detect how far a portion of a foot is spaced from the sensor. (Fig. 8, ¶ 0096). The different range values are used to detect the spacing of the foot from the sensor as the foot is put in the shoe. This is inherently required in order to prevent false readings. Sazonov teaches, a sensor that can detect different postures. The different postures, for example a first and second posture. The first and second posture is used to detect the proximity of a foot to a sensor. Furthermore. The first and second postures inherently occur at different times. It would be obvious for one skilled in the art to modify De Laurentis with Sazonov to detect the distance of a foot from sensor at different times.
5.	In response to Applicant's argument above pertaining to “Claim 10 is presently amended similarly, but not identically, to claim 1. — Applicant cannot find in De Laurentis the same type of capacitive sensor that provides information about a changing position of a foot during a donning event, and a processor circuit that identifies different values of the sensor signal from different times during the donning event and indicating a presence of a foot.” The Examiner respectfully disagrees. As previously mentioned, De Laurentis teaches a capacitive sensor that uses a range of values to detect how far a portion of a foot is spaced from the sensor. (Fig. 8, ¶ 0096). The different range values are used to detect the spacing of the foot from the sensor as the foot is put in the shoe. This is inherently required in order to prevent false readings. Sazonov teaches, a sensor that can detect different postures. The different postures, for example a first and second posture. The first and second posture is used to detect the proximity of a foot to a sensor. Furthermore. The first and second postures inherently occur at different times. It would be obvious for one skilled in the art to modify De Laurentis with Sazonov to detect the distance of a foot from sensor at different times.
6.	In response to Applicant's argument above pertaining to “None of the cited portions of De Laurentis and/or Sazonov refers to or uses a signal morphology or morphology template for foot presence detection.” The Examiner respectfully disagrees. De Laurentis teaches a capacitive sensor to detect a foot presence while Sazonov uses sensors to map a foot morphology. It would be obvious for one skilled in the art to modify De Laurentis with Sazonov to detect a foot presence and foot morphology.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1 – 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS), and further in view of Sazonov et al (US 2011/0054359 A1) (herein after Sazonov).
	Regarding Claim 1, DE LAURENTIS teaches, a method for controlling active footwear (Fig. 10a, ¶ 0085: method 150 for detecting the presence of a part of a living body), the method comprising: receiving a sensor signal from a capacitive sensor (Fig. 8, ¶ 0096 capacitive proximity sensor 105; Examiner interpretation: processing module 107 receives a capacitive detection signal S_C) that is coupled to an article of footwear (Fig. 1, traceable footwear 1), wherein the capacitive sensor is configured to sense information over time about a changing position of a foot during a donning event (Fig. 10a, proximity to the detection system 101) after at least a portion of the foot enters the article and when respective portions of the foot are differently spaced apart from the capacitive sensor (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and the second value are due to the foot spaced apart from the sensor); using a processor circuit (Fig. 10a, processing module 107), identifying values of the sensor signal from different times (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and second value inherently occur at different times) —; and using the processor circuit, determining whether the foot is present in or absent from the article using the identified values of the sensor signal from different times. (Fig. 10a, ¶ 0096; Examiner interpretation: the first value and second value are used to detect a foot presence.)
	DE LAURENTIS fails to teach, — wherein each of the identified values of the sensor signal from different times indicates a presence of at least a portion of the foot during the donning event; —
	In analogous art, Sazonov teaches, — wherein each of the identified values of the sensor signal  (Fig. 6, ¶ 0073: feature vector) from different times indicates a presence of at least a portion of the foot during the donning event; (Fig. 6, ¶ 0012 a first movement-based activity from a second movement-based activity; Examiner interpretation: the first movement-based activity is due to a portion a foot detected by the sensor an the second movement-based activity is due to the whole foot morphology.) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 2, DE LAURENTIS in view of Sazonov teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS further teaches, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes determining a magnitude (Fig. 10a, ¶ 0096: a first value (for example, high), a second value (in the example, low)) relationship between first and subsequent second values of the sensor signal. (Fig. 10a, ¶ 0096.)

	Regarding Claim 3, DE LAURENTIS in view of Sazonov teaches the limitations of claim 2, which this claim depends on.
	DE LAURENTIS further teaches, the method of claim 2, wherein determining whether the foot is present in or absent from the article includes determining whether the subsequent second value of the sensor signal differs from the first value of the sensor signal by more than a specified difference amount. (Fig. 10a, ¶ 0096: verify whether the value of the variation in capacitance is substantially different from a second reference value.)

	Regarding Claim 4, DE LAURENTIS in view of Sazonov teaches the limitations of claim 1, which this claim depends on.
	Sazonov further teaches, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes using information about a morphology (Fig. 6, ¶ 0073: feature vector) of a segment of the sensor signal over time. (Fig. 6, ¶ 0074; Examiner interpretation: the feature vector is obtained from several measurements and used to determine foot presence.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by combining the sensor taught by DE LAURENTIS in view of Sazonov with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 5, DE LAURENTIS in view of Sazonov teaches the limitations of claim 1, which this claim depends on.
	Sazonov further teaches, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes: identifying, using the values of the sensor signal from different times, a morphology of segments of the sensor signal during the donning event (Fig. 6, ¶ 0072: posture allocation; Examiner interpretation: posture allocation is inherently due to donning the footwear); comparing the morphology of the segments of the sensor signal to respective segments of a morphology template (Fig. 6, ¶ 0074: threshold classifier); and based on a result of the comparison, providing an indication that the foot is present in or absent from the article. (Fig. 6, ¶ 0074.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by combining the sensor taught by DE LAURENTIS in view of Sazonov with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 6, DE LAURENTIS in view of Sazonov teaches the limitations of claim 5, which this claim depends on.
	Sazonov further teaches, the method of claim 5, wherein the template comprises one or more boundary conditions (Fig. 6, ¶ 0074: threshold classifier), and wherein providing the indication that the foot is present in or absent from the article includes determining whether a portion of the morphology of the particular segment of the sensor signal meets or exceeds the one or more boundary conditions of the template. (Fig. 6, ¶ 0074: ; Examiner interpretation: the foot presence is determined by comparing the feature vector with the threshold classifier.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by combining the sensor and processor taught by DE LAURENTIS in view of Sazonov with the sensor and processor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe by comparing a morphology of a sensor with a threshold during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 10, DE LAURENTIS teaches, a system (Fig. 1, detection system 17) for use with an article of footwear (Fig. 10a, ¶ 0085: method 150 for detecting the presence of a part of a living body), the system comprising: a capacitive sensor (Fig. 8, ¶ 0096 capacitive proximity sensor 105; Examiner interpretation: processing module 107 receives a capacitive detection signal S_C) disposed inside the article of footwear, wherein the capacitive sensor is configured to provide a sensor signal with information about a changing position of a foot during a donning event (Fig. 10a, proximity to the detection system 101) after at least a portion of the foot enters the article and when respective portions of the foot are differently spaced apart from the capacitive sensor (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and the second value are due to the foot spaced apart from the sensor); and a processor circuit (Fig. 10a, processing module 107) configured to: identify values of the sensor signal at different times, (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and second value inherently occur at different times) —; and determine whether the foot is present in or absent from the article using the identified values of the sensor signal from the different times. (Fig. 10a, ¶ 0096; Examiner interpretation: the first value and second value are used to detect a foot presence.)
	DE LAURENTIS fails to teach, — wherein each of the identified values of the sensor signal from different times indicates a presence of at least a portion of the foot during the donning event; —
	In analogous art, Sazonov teaches, — wherein each of the identified values of the sensor signal  (Fig. 6, ¶ 0073: feature vector) from different times indicates a presence of at least a portion of the foot during the donning event; (Fig. 6, ¶ 0012 a first movement-based activity from a second movement-based activity; Examiner interpretation: the first movement-based activity is due to a portion a foot detected by the sensor an the second movement-based activity is due to the whole foot morphology.) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

9.	Claim(s) 7, 8, 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS), and further in view of Sazonov et al (US 2011/0054359 A1) (herein after Sazonov) as applied to claims 1 – 6, 10, 16 above, and further in view of Narayanasamy et al (US 2012/0217982 A1) (herein after Narayanasamy).

	Regarding Claim 7, DE LAURENTIS in view of Sazonov teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS in view of Sazonov fails to teach, the method of claim 1, wherein receiving the sensor signal includes in response to a perturbation of an electric field emitted by the capacitive sensor, wherein the perturbation of the electric field is due at least in part to a location of the foot.
	In analogous art, Narayanasamy teaches, the method of claim 1, wherein receiving the sensor signal includes in response to a perturbation of an electric field (Fig. 11B, ¶ 0108: conductive object that disturbs an electric field between the TX and RX electrodes) emitted by the capacitive sensor (Fig. 11B, ¶ 0108: sensing button 1200), wherein the perturbation of the electric field is due at least in part to a location of the foot. (Fig. 11B, ¶ 0108: ; Examiner interpretation: the location of the body part is determined due to the disturbed electric field.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by combining the sensor taught by DE LAURENTIS in view of Sazonov with the sensor taught by Narayanasamy to achieve the predictable result of detecting a body part using a sensor that minimizes complexity [Narayanasamy: ¶ 0024.]

	Regarding Claim 8, DE LAURENTIS in view of Sazonov in view of Narayanasamy teaches the limitations of claim 7, which this claim depends on.
	Narayanasamy further teaches, the method of claim 7, further comprising using the capacitive sensor, emitting the electric field at least in part inside of the article of footwear. (Fig. 11B, ¶ 01089: ; Examiner interpretation: the field of the sensor is emitted in the shoe if the sensor is placed in the shoe.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by combining the sensor taught by DE LAURENTIS in view of Sazonov with the sensor taught by Narayanasamy to achieve the predictable result of detecting a body part using a sensor that minimizes complexity [Narayanasamy: ¶ 0024.]

	Regarding Claim 11, DE LAURENTIS in view of Sazonov teaches the limitations of claim 10, which this claim depends on.
	DE LAURENTIS in view of Sazonov fails to teach, the system of claim 10, wherein the capacitive sensor comprises multiple electrodes and the sensor is configured to emit an electric field inside of the article of footwear using the electrodes, and wherein the capacitive sensor is configured to use information received from the same multiple electrodes to provide the information about the changing position of the foot.
	In analogous art, Narayanasamy teaches, the system of claim 10, wherein the capacitive sensor (Fig. 11B, ¶ 0108: sensing button 1200) comprises multiple electrodes (Fig. 11B, sensor elements 1211-1214 and the central sensor element 1215) and the sensor is configured to emit an electric field inside of the article of footwear using the electrodes (Fig. 11B, ¶ 0108: conductive object that disturbs an electric field between the TX and RX electrodes), and wherein the capacitive sensor is configured to use information received from the same multiple electrodes to provide the information about the changing position of the foot. (Fig. 11B, ¶ 0108: ; Examiner interpretation: the location of the body is determined due to the disturbed electric field.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by combining the sensor taught by DE LAURENTIS in view of Sazonov with the sensor taught by Narayanasamy to achieve the predictable result of detecting a body part using a sensor that minimizes complexity [Narayanasamy: ¶ 0024.]

	Regarding Claim 12, DE LAURENTIS in view of Sazonov in view of Narayanasamy teaches the limitations of claim 11, which this claim depends on.
	DE LAURENTIS further teaches, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article based on a magnitude (Fig. 10a, ¶ 0096: a first value (for example, high), a second value (in the example, low)) relationship between first and subsequent second values of the sensor signal. (Fig. 10a, ¶ 0096.)

	Regarding Claim 13, DE LAURENTIS in view of Sazonov in view of Narayanasamy teaches the limitations of claim 12, which this claim depends on.
	DE LAURENTIS further teaches, the system of claim 12, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article by determining whether the subsequent second value of the sensor signal differs from the first value of the sensor signal by greater than a specified difference amount. (Fig. 10a, ¶ 0096: verify whether the value of the variation in capacitance is substantially different from a second reference value.)

	Regarding Claim 14, DE LAURENTIS in view of Sazonov in view of Narayanasamy teaches the limitations of claim 11, which this claim depends on.
	Sazonov further teaches, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article based on a morphology  (Fig. 6, ¶ 0073: feature vector) of at least one segment of the sensor signal. (Fig. 6, ¶ 0074; Examiner interpretation: the feature vector is obtained from several measurements and used to determine foot presence.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov in view of Narayanasamy by combining the sensor taught by DE LAURENTIS in view of Sazonov in view of Narayanasamy with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 15, DE LAURENTIS in view of Sazonov in view of Narayanasamy teaches the limitations of claim 11, which this claim depends on.
	Sazonov further teaches, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article by: identifying, using the values of the sensor signal from different times, a morphology of segments of the sensor signal (Fig. 6, ¶ 0073: feature vector) the segments of the sensor signal corresponding to during the donning event (Fig. 6, ¶ 0072: posture allocation; Examiner interpretation: posture allocation is inherently due to donning the footwear); and comparing the morphology of the segments to respective segments of a morphology template. (Fig. 6, ¶ 0074: threshold classifier)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov in view of Narayanasamy by combining the sensor taught by DE LAURENTIS in view of Sazonov in view of Narayanasamy with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

10.	Claim(s) 9, 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS), and further in view of Sazonov et al (US 2011/0054359 A1) (herein after Sazonov) as applied to claims 1 – 6, 10 above, and further in view of Beers et al (US 2009/0272007 A1) (herein after Beers).

	Regarding Claim 9, DE LAURENTIS in view of Sazonov teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS in view of Sazonov fails to teach, the method of claim 1, further comprising actuating an automated lacing engine to tighten the article of footwear about the foot when the foot is determined to be present in the article.
	In analogous art, Beers teaches, the method of claim 1, further comprising actuating an automated lacing engine (Fig. 1, automatic lacing system 122) to tighten the article of footwear about the foot when the foot is determined to be present in the article. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by adding the automatic lacing system taught by Beers to the article of footwear taught by DE LAURENTIS in view of Sazonov to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 16, DE LAURENTIS in view of Sazonov teaches the limitations of claim 10, which this claim depends on.
	DE LAURENTIS in view of Sazonov fail to teach, the system of claim 10, further comprising a lacing engine configured to be actuated to tighten or relax the article of footwear based on the determination by the processor circuit that the foot is present in or absent from the article.
	In analogous art, Beers teaches, the system of claim 10, further comprising a lacing engine (Fig. 1, automatic lacing system 122) configured to be actuated to tighten or relax the article of footwear based on the determination by the processor circuit that the foot is present in or absent from the article. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by adding the automatic lacing system taught by Beers to the article of footwear taught by DE LAURENTIS in view of Sazonov to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 17, DE LAURENTIS teaches, a method for controlling active footwear  (Fig. 10a, ¶ 0085: method 150 for detecting the presence of a part of a living body), the method comprising: receiving a sensor signal from a capacitive sensor  (Fig. 8, ¶ 0096 capacitive proximity sensor 105; Examiner interpretation: processing module 107 receives a capacitive detection signal S_C) that is coupled to an article of footwear (Fig. 1, traceable footwear 1), wherein the capacitive sensor is configured to sense information over time about a changing position of a foot (Fig. 10a, proximity to the detection system 101) when respective portions of the foot are spaced apart from the capacitive sensor (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and the second value are due to the foot spaced apart from the sensor); using a processor circuit (Fig. 10a, processing module 107), identifying values of the sensor signal from different times, (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and second value inherently occur at different times)—. 
	DE LAURENTIS fails to teach, — wherein each of the identified values of the sensor signal from different times indicates a location of a respective portion of the foot; and using the processor circuit, determining whether to actuate an automated lacing engine using the identified values of the sensor signal from different times.
	In analogous art, Sazonov teaches, — wherein each of the identified values of the sensor signal  (Fig. 6, ¶ 0073: feature vector) from different times indicates a location of a respective portion of the foot; (Fig. 6, ¶ 0012 a first movement-based activity from a second movement-based activity; Examiner interpretation: the first movement-based activity is due to a portion a foot detected by the sensor and the second movement-based activity is due to the whole foot morphology.) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]
	DE LAURENTIS in view of Sazonov fail to teach, — and using the processor circuit, determining whether to actuate an automated lacing engine using the identified values of the sensor signal from different times.
	In analogous art, Beers teaches, — and using the processor circuit (Fig. 16, control system 1650), determining whether to actuate an automated lacing engine (Fig. 1, automatic lacing system 122) using the identified values of the sensor signal from different times. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by adding the automatic lacing system taught by Beers to the article of footwear taught by DE LAURENTIS in view of Sazonov to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 18, DE LAURENTIS in view of Sazonov in view of Beers teaches the limitations of claim 17, which this claim depends on.
	DE LAURENTIS further teaches, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes determining a magnitude (Fig. 10a, ¶ 0096: a first value (for example, high), a second value (in the example, low)) relationship between first and subsequent second values of the sensor signal. (Fig. 10a, ¶ 0096.)

	Regarding Claim 19, DE LAURENTIS in view of Sazonov in view of Beers teaches the limitations of claim 17, which this claim depends on.
	Sazonov further teaches, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes using information about a morphology (Fig. 6, ¶ 0073: feature vector) of a segment of the sensor signal over time. (Fig. 6, ¶ 0074; Examiner interpretation: the feature vector is obtained from several measurements and used to determine foot presence.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov in view of Beers by combining the sensor taught by DE LAURENTIS in view of Sazonov in view of Beers with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 20, DE LAURENTIS in view of Sazonov in view of Beers teaches the limitations of claim 17, which this claim depends on.
	Sazonov further teaches, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes: identifying, using the values of the sensor signal from different times, a morphology of segments of the sensor signal (Fig. 6, ¶ 0073: feature vector); comparing the morphology of the segments of the sensor signal to respective segments of a morphology limit (Fig. 6, ¶ 0074: predefined threshold); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov in view of Beers by combining the sensor taught by DE LAURENTIS in view of Sazonov in view of Beers with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]
	Beers further teaches, —; and based on a result of the comparison, providing a control signal to the automated lacing engine to tighten or relax the article of footwear about the foot. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov in view of Beers by tightening or relaxing the automatic lacing system taught by Beers to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858